Citation Nr: 0026698	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  00-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  His service personnel records show that he received 
wounds in combat for which he was awarded the Purple Heart.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to service connection for low 
back and bilateral hip disabilities.

The veteran presented testimony at a personal hearing held by 
the undersigned Veterans Law Judge at the local VARO in May 
2000.  A copy of the transcript of this hearing has been 
associated with the record.


FINDINGS OF FACT

1.  The veteran has presented credible lay evidence as to the 
incurrence of low back and bilateral hip trauma during his 
World War II service.

2.  No competent medical evidence has been presented or 
secured showing a causal relationship, or nexus, between the 
veteran's current low back disability and military service.

3.  The claim of service connection for bilateral hip 
disability is plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral hip disability is well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the RO denied entitlement to service 
connection for low back and bilateral hip disabilities, 
finding that there was no record of treatment for these 
disabilities in service, and that the first post-service 
evidence of these disorders was not shown until VA 
examination in 1998.  See March 1999 Rating Decision.

Review of the record reveals that the veteran has not 
disputed these findings.  Rather, he testified that he was 
blown off of a tank by shrapnel received to the left leg and 
right arm; also injuring his low back and bilateral hip.  He 
was then captured and interned by the German Government.  He 
maintained that his present disabilities are proximately due 
to his combat-related trauma.  Therefore, he believes that he 
is entitled to the benefit sought.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the in-service presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third element (evidence of nexus) may be met by the 
presumptions pertaining to chronic diseases.  With respect to 
chronic diseases, 38 C.F.R. § 3.303(b) may be applied when 
there is evidence of (i) the existence of a chronic disease 
in service or in a presumptive period (and the evidence need 
not be contemporaneous with service or a presumptive period 
but may be evidence, including lay evidence when applicable, 
years thereafter) and (ii) present manifestations of the same 
chronic disease.  Savage at 495.  However, there must still 
be medical nexus evidence.  Voerth v. West, 13 Vet. App. 117 
(1999) (as to a chronic disorder there must still be 
competent medical nexus evidence between current disability 
and either an 
in-service injury or continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (in-service disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

The veteran's service medical and service personnel records 
indicate that no musculoskeletal defects were reported on 
induction examination in July 1944.  He entered military 
service in September 1944.  On January 16, 1945, the veteran 
was seen with complaints of stiffness in his left knee with 
prolonged sitting and pain in the right hip while crawling.  
Physical examination, however, revealed no disqualifying 
defects and x-rays were negative.  On February 28, 1945, he 
was treated for an acute trapezius strain for which he 
received physical therapy.  On March 9, 1945, he was deemed 
fit to ship to the European Theater of Operations (ETO) since 
his minimal strain caused very little pain with motion.  He 
departed for the ETO as a Cannoneer, arriving at his 
destination on March 23, 1945.  His August 1946 discharge 
examination report indicated that he was wounded in action 
and received treatment for shrapnel taken in the left leg and 
right arm in 1945 at an Aid Station in Germany.  A well-
healed, non-adherent, small scar was noted on the left leg.  
However, there were no other musculoskeletal defects.  It is 
noted that the veteran was awarded the Purple Heart for his 
combat-related injuries.

Shortly after discharge, the veteran filed a claim for VA 
compensation wherein he indicated that treatment for his 
shrapnel wounds was rendered on April 13, 1945.  Service 
connection was established for the shrapnel wound scar of the 
left leg in an August 1946 rating decision.  Service 
connection for residuals of a shrapnel injury to the right 
arm was denied.

In conjunction with his present claims for compensation, the 
veteran was afforded VA general medical and orthopedic 
examinations in September 1998.  The veteran's general 
medical examination report, with attached addendum included 
diagnoses of scoliosis, x-ray evidence of osteoporosis of the 
lumbar spine, as well as narrowing of the L2-3 disc space.  
Orthopedic examination of the veteran was limited to the 
hips.  The veteran gave a history of having been a POW for 
approximately once month, and noted that from that time, he 
experienced pain in the groin and gluteal areas that 
progressed to his undergoing surgery in 1975 to replace both 
hips.  Physical examination revealed a diagnosis of status 
post bilateral total hip arthroplasty, secondary to traumatic 
injury sustained in service.

After a contemporaneous review, the Board is satisfied that 
only a well grounded claim for service connection for 
bilateral hip disability has been presented.  In short, the 
veteran has not presented evidence sufficient to well ground 
his claim for service connection for low back disability.

As a preliminary matter, it is noted that the veteran has 
alleged that he was a Prisoner of War of the German 
Government.  The Service Department has been unable to verify 
his POW status and the veteran is shown to be a poor 
historian with respect to the details surrounding his 
internment.  Nonetheless, the Board observes that certain 
facts can be derived from the evidence of record.  Service 
personnel records show that the veteran arrived in the ETO on 
March 23, 1945.  The veteran claimed on his Former POW 
medical history form dated in August 1998 that he was 
captured and repatriated in March 1945.  Assuming arguendo 
that the veteran was wounded in action on that same day, i.e. 
March 23, 1945, interned by the German Government, thereafter 
released, the Board observes that his period of internment 
would have lasted no more than 8 or 9 days.  With this 
factual background in mind, the application of the 
presumptive provisions regarding diseases specific to former 
POWs is not warranted insofar as the clear preponderance of 
the evidence shows that the veteran was not interned for at 
least 30 days.  See 38 C.F.R. § 3.309(c) (1999).

The Board does not wish to imply that the veteran's 
contentions as to his low back disability are not credible, 
but reliance on his contentions alone to grant service 
connection could only be done by the Board's acceptance of a 
layperson's opinion to provide the necessary link showing the 
incurrence of such a disease in service and present 
disability first treated and diagnosed many years after 
service.  As detailed above, the relevant caselaw requires 
that the "link" must be satisfied by competent medical 
evidence.  See Caluza and Epps, supra.  In this case, he has 
unfortunately failed to provide any with respect to this low 
back disability.

The Board has also carefully considered the veteran's 
contentions on appeal; however, as previously stated, he is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education and training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Grottveit v. Brown, 5 Vet. 
App 91 (1993).  Even though, the veteran is entitled to the 
liberalizing evidentiary standards set forth in 38 U.S.C.A. § 
1154(b) (West 1991) and its corresponding regulatory section, 
38 C.F.R. § 3.304(d) (1999), his lay statements alone do not 
satisfy the medical nexus requirement in service connection 
cases.  See Kessel, supra.

Under these circumstances, the Board concludes that the 
initial burden of presenting evidence of a well grounded 
claim for service connection for bilateral hip disability has 
been met; however, additional evidentiary development is 
necessary prior to a final adjudication of the claim.  On the 
other hand, the veteran's claim of entitlement to service 
connection for a low back disability is not well grounded 
under the rules imposed by 38 U.S.C.A. § 5107(a); therefore, 
it must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim for service 
connection for a low back disability well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for a low back 
disability is denied as not well grounded.

The claim of service connection for a bilateral hip 
disability is well grounded, and to this extent only, the 
appeal is granted.


REMAND

i.  Bilateral Hip Disability

Because the claim of entitlement to service connection for a 
bilateral hip disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

VA has a duty to assist the veteran in the development of 
facts pertinent to a 
well-grounded claim, which includes obtaining an adequate VA 
examination.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting 
a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In the instant case, the Board observes that the September 
1998 VA orthopedic examiner rendered his diagnosis of status 
post bilateral total hip arthroplasty, secondary to traumatic 
injury sustained in service based solely on a history 
provided by the veteran.  Indeed, he pointed to no other 
pertinent medical evidence or information of record in 
support of this conclusion.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

ii.  Additional Issue

Review of the record also discloses that the RO denied 
entitlement to service connection for subluxation of the 
cervical spine with disc space narrowing (stenosis) of C5-6 
and C6-7 in a June 1999 rating decision.  In his January 2000 
VA Form 9, Appeal to the Board, the veteran expressed 
continued dissatisfaction with the denial of this claim, 
maintaining that his in-service spinal injury also involved 
the 5th and 6th cervical vertebrae.  The Board accepts this 
statement as a timely filed notice of disagreement to the 
RO's June 1999 rating decision.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993)(the statutory provisions of 38 U.S.C.A. § 
7105 (West 1991) do not impose technical pleading 
requirements).  It is noted that the veteran again raised 
argument with respect to cervical stenosis during a pre-
hearing conference with the undersigned in May 2000.

Where an appellant has submitted timely notice of 
disagreements with adverse decisions and the RO has not 
subsequently issued a statement of the case addressing the 
issues, the Court has directed the Board to remand the issues 
to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).

Accordingly, further appellate consideration of the veteran's 
claims on appeal will be deferred and the case is REMANDED to 
the RO for the following development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his bilateral hip 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including to 
include records developed at Columbia 
Presbyterian Hospital in 1975 and VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should then arrange for the 
veteran to be accorded VA orthopedic 
examination to determine the etiology of 
his bilateral hip disability.  All 
necessary special studies or tests should 
be accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the examiner 
prior to examination.  The examiner 
should then integrate the previous 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's status.  The 
examiner should indicate whether it is 
more likely, less likely or as likely as 
not that any current hip pathology is 
related to hip trauma in service.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for a bilateral hip disability.  If this 
determination remains adverse to the 
veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal 
and should also address the issue of 
entitlement to service connection for 
cervical spine disability.  The veteran 
must be, and hereby is, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect an 
appeal as to his claim of service 
connection for cervical spine disability, 
and without such the Board will not have 
jurisdiction.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 



